Citation Nr: 0634423	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of May 2005.  This matter 
was originally on appeal from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing in Pittsburgh, 
Pennsylvania in June 2004; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  Pes planus, second degree, was noted on entrance 
examination.  

3.  The most probative medical evidence on file does not 
establish that the veteran's bilateral foot disability 
increased during service beyond the natural progression of 
the disability; any current foot disability is not related to 
service. 


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303, 
3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the veteran was sent notification prior to the 
initial adjudication of his claim by correspondence dated in 
November 2002, which was clearly prior the December 2002 
rating decision that is the subject of this appeal.  

Regarding the content of the notice, the Board finds that the 
requirements of the VCAA have been met and that VA has no 
further duty prior to Board adjudication.  In correspondence 
dated in November 2002, the RO advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran evidence showing continuity 
of treatment for the claimed condition from within one year 
of his discharge until the present.  The RO also requested 
that the veteran notify it of any additional evidence he 
wanted the RO to obtain on his behalf.  The RO told the 
veteran to send information describing the additional 
evidence, or the evidence itself.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

The Board also finds that VA's duty to assist, including the 
requirements identified in the Board remand of May 2005, has 
been satisfied.  In response to the Board remand, the Appeals 
Management Center (AMC) requested all VAMC treatment records 
dated after November 2002, including records from the 
Washington County VA clinic.  VA Medical Center (VAMC) 
treatment records from November 2002 to June 2005 have been 
associated with the claims file, and include records from the 
Washington County VA clinic.  In June 2005, the AMC requested 
all disabilities determinations and medical records from the 
Social Security Administration.  In August 2005, the AMC 
received the requested documents.  Finally, the AMC provided 
the veteran with a VA examination.  In a report of that 
examination, dated in December 2005, Dr. C.W. specified that 
he had reviewed the claims folder, commented on the veteran's 
reported in-service injury, and rendered an opinion as to 
whether the current foot condition was related to the 
reported in-service injury.  The Board finds that the VA 
examination satisfied the remand directive.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim, or 
the Board remand of May 2005.  Accordingly, the Board will 
proceed with appellate review.

Evidence

The veteran's service medical records showed that in a report 
of medical examination conducted at enlistment, dated in 
October 1972, the examiner noted pes planus, second degree.   

In a podiatry clinic treatment note in the veteran's service 
medical records, dated in November 1972, it was reported that 
the veteran complained of sore heels.  A physical examination 
revealed range of motion to be within normal limits and x-
rays were negative for abnormal findings.  The physician's 
impression was an early stress reaction and the veteran was 
treated with gel casts for both ankles.  Service medical 
records showed that the veteran was again seen for ankle pain 
in May 1973.  The diagnosis was chronic ankle pain.  The 
veteran was instructed to perform strengthening exercises.  

On examination in August 1976, the veteran's feet were noted 
as within normal limits.

A January 1977 VA compensation examination report reflects a 
diagnosis of bilateral pes planus, second degree, 
asymptomatic. 

In a statement received in December 2002, the veteran stated 
that he injured his feet during basic training in October 
1972.  The veteran claimed that his ankles and feet were 
swollen and that his arches were broken down.  The veteran 
claimed that he was treated with casts.  

In a podiatry treatment note from the Highland Drive VAMC, 
dated in November 2002, Dr. W.W. noted that the veteran 
complained of thickened, painful nails, and pain in his feet.  
On physical examination, Dr. W.W. found mycotic toenails, 
forefoot and rearfoot varus foot type bilaterally, and 
compensatory eburnation on stance.  Dr. W.W. recommended 
over-the-counter arch supports and that the veteran be fitted 
for orthotics.

In a follow up podiatry treatment note from the University 
Drive VAMC, dated in December 2002, Dr. L.V. stated that the 
veteran had a mild collapse of the tarsal arch, but that the 
veteran appeared to have full range of motion in the 
midtarsal and ankle joints.  Dr. L.V. instructed the veteran 
to be fitted for custom orthotics and to follow up one month 
after he began using them. 

In a VA radiology report, dated in December 2002, Dr. B.K. 
stated that x-rays of the feet showed narrowing of the left 
first metatarsophalangeal joint.  The remaining osseous 
structures of both feet and joint spaces were normally 
maintained.  There was no evidence of fracture or 
dislocation, and no lytic or blastic lesion was identified.  
Dr. B.K.'s impression was mild degenerative disease of the 
left first metatarsophalangeal joint, otherwise normal feet.    

At a travel board hearing before the undersigned Acting 
Veterans Law Judge, conducted in June 2004, the veteran 
testified that he first noticed problems with his feet during 
the first part of his basic training.  Prior to that, the 
veteran testified, he had not had problems with his feet.  
The veteran recalled waking up one morning with swollen 
ankles.  The veteran reported that he went to the hospital, 
where they told him he had flat feet.  The veteran recalled 
that he was treated with gel casts, put on profile for a 
week, and told to purchase inserts for his shoes.  The 
veteran said that after that, he sought treatment a couple of 
times and that he was always told to use inserts in his 
shoes.  

The veteran said that after military service, he received 
treatment from a chiropractor named Dr. D.G. and from doctors 
at VAMC who told him to buy inserts.  The veteran stated that 
he currently had two custom made sets of inserts that helped, 
but noted that they wore out quickly.  The veteran stated 
that in the past year, he had been fitted for orthotics at a 
VAMC in Pittsburgh.  The veteran also said that he took over-
the-counter pain relievers.

Dr. D.B., in a letter dated in June 2004, stated that the 
veteran was treated there for low back pain.  Dr. D.B. said 
that he prescribed foot orthotics in an effort to support the 
arches of the veteran's feet and thereby help stabilize his 
low back.  Dr. D.B. stated that the veteran was diagnosed 
with low arches bilaterally and that the orthotics helped to 
support the longitudinal arches of his feet.

The Social Security Administration records were negative for 
disability determinations and medical records pertaining to a 
bilateral foot disorder.   

In response to the AMC's request for medical records from Dr. 
D.B., the doctor's assistant, W.W., issued a letter.  In that 
letter, which was received by the AMC in September 2005, W.W. 
stated that Dr. D.B.'s office no longer had records for the 
veteran and that the veteran had not been treated there for 
over 10 years.

A VA examination report, dated in December 2005, showed that 
the examiner had reviewed the claims file prior to the 
examination.  In the report, Dr. C.W. noted the veteran's 
history of injuring his foot in service and that the service 
medical records reflected treatment for that injury.  Dr. 
C.W. stated that the veteran has never had surgery on his 
foot.  Dr. C.W. noted that the veteran had been noncompliant 
with recommendations from the VAMC podiatry clinic to wear 
orthotics because he did not like them.  Dr. C.W. stated that 
the veteran was frustrated with having to give history of his 
foot pain and at having to perform the examination. 

At the examination, according the Dr. C.W., the veteran 
reported swelling and pain that increased with prolonged 
walking or weight bearing.  On physical examination, Dr. C.W. 
noted an obvious loss of arch and significant callosities.  
Range of motion was to 15 degrees dorsiflexion and 40 degrees 
plantar flexion bilaterally.  The veteran had no obvious 
swelling.

Dr. C.W. concluded that the veteran had bilateral pes planus 
and that the veteran had been noncompliant with conservative 
recommendations from VA health care providers.  Dr. C.W. 
stated that pes planus could develop as an adult and that it 
was difficult to imagine it was related to an isolated 
traumatic event.  Dr. C.W. felt that the pes planus was most 
likely secondary to a chronic and hereditary predisposition 
and not associated to any traumatic, isolated event.  As 
such, Dr. C.W. concluded, the bilateral foot pain was not 
related to his service or any isolated traumatic event.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §  1111 
(West 2002).

In this case, the presumption of soundness is not at issue as 
the veteran was noted to have second degree pes planus at 
entrance examination.  Thus, the question, in part, before 
the Board to decide is whether the veteran's preservice pes 
planus worsened during service and, if so, whether such 
increased in severity beyond natural progression.

Analysis

The Board has considered the pertinent evidence of record and 
concludes that service connection for a bilateral foot 
disability must be denied.  The medical evidence on file does 
not show that the bilateral pes planus, which was noted on 
the veteran's enlistment examination report, worsened in 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).  

The veteran claims that he first experienced pain from the 
disability during his basic training, but the medical 
evidence on file clearly and unmistakably shows that the 
veteran's foot disability preexisted service (as evidenced by 
the second degree pes planus notation on entrance 
examination)and is due to a heredity predisposition,  not any 
event in service.  The service medical records on file show 
isolated treatment for ankle and heel pain; the records on 
file do not show regular complaints, treatment or diagnoses 
of pes planus.  On separation examination, pes planus was not 
noted.  A few months after service discharge, on VA 
examination in January 1977, second degree pes planus, 
asymptomatic, was noted.  This is the identical diagnosis 
noted on entrance examination.  Further, it is notable that 
the condition was noted as asymptomatic.  There is no 
demonstration of a permanent worsening of the condition in 
service if the diagnosis shortly after service suggests that 
the condition is unproductive of symptoms.   

The medical evidence shows that the veteran has a current 
diagnosis of bilateral pes planus; however, the medical 
evidence fails to link this condition to the veteran's active 
duty.  In the medical records showing treatment for the 
condition, nowhere does a physician provide an opinion of a 
link between the condition and active duty service.  
Moreover, the December 2005 VA examiner, after examining the 
veteran and reviewing the claims file, concluded that the 
symptoms the veteran experienced in his feet were not related 
to his service or any isolated traumatic event.  The Board 
finds this opinion to be highly probative and dispositive of 
the issue.  It was specifically noted that the pain the 
veteran experienced from his current bilateral pes planus was 
not related to service, the examiner addressed not only the 
disability itself, but also the severity of the disability.  
It is quite clear from the medical opinion that no increase 
in the disability was attributed to the veteran's service.  

There is no competent evidence that is to the effect that if 
the veteran experienced a change in the severity of his 
bilateral pes planus in service, and that such a change was 
beyond the natural progress of the disorder.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).   

The veteran's opinion that his bilateral foot disorder is the 
result of an in-service injury is of no probative value.  As 
a lay person, he has no professional expertise.  Lay 
assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value since lay 
persons are not competent to offer medical opinions.  The law 
is well established that where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


